Title: From John Adams to Ferdinand Grand, 19 May 1781
From: Adams, John
To: Grand, Ferdinand



Sir
Amsterdam May 19. 1780i.e. 1781

Yesterday I received your Favour of May 14th. inclosing my Account, which I will examine, and compare with my own, and write you about it, as Soon as I can. In the mean time I am puzzled about the first Article. Mr. Dana’s Account and mine Should be kept Seperate, and the Writing which I gave you, in February 1780 was designed for that End, So that I would be charged with 5/7 and Mr. Dana with 2/7 of the Thousand Pounds Sterling which by the Resolve of Congress, Mr. Franklin was to furnish Us with.
The three last Articles in the Account viz the Commission at Amsterdam of 186:14: 9 the Courtage 46:15: 9 and the Ports de Lettres 127:10: 0 I think ought not to be charged to me, but to the United States. I wish you would be So kind as to Speak to Dr. Franklin about it. I am allowed by Congress a certain Sum Per Annum, (as is Dr. Franklin and Mr. Jay and Mr. Dana,) out of which I am to discharge all &c. which is to be in full to me for Services and Expences. So that I ought to receive of the United States, the whole Sum, free of all these Charges, which if necessary as I suppose they are ought to be born by the United States.
I think Dr. Franklin will be of opinion that these Articles ought to be charged to the United States and not to me. However if his Excellency is of a different opinion, the Charges must stand.
The Article of Credit of 22 Jany 1781, by Mr. Dana 2658:16:10 is right being Money that I lent him at Amsterdam.
I should be obliged to you likewise if you would Speak to Dr. Franklin, whether it is necessary for me to draw upon him, afresh, as you have my Receipts for the Money I received at Paris and as I have given two Receipts to serve for one, for each sum that I have received here of the House of Fizeaux & Grand. I should think that my Receipts produced to Dr. Franklin would be Vouchers sufficient for him to allow you those Sums. But if his Excellency is of a different opinion, I shall comply with his.
I have not hitherto received the Account of my Salary, and I shall never receive a farthing more than that, and therefore I should think that my Receipts for that would be sufficient. But if his Excellency is of a different Opinion, I shall comply with his.
I have wrote to Mr. Williams too to desire him to draw upon you for the Pay for the Wine. I know not why he neglects it. If the Madeira is Sterling enough to drink Prosperity to the United States, and Dr. Franklin and you will accept of it, between you it is at your service.
I want to get my Books and Cloaths the former from the Hotel de Valois, and the latter from Passy, to Amsterdam if possible. The Expence of Removal will be considerable I Suppose but this I must bear. Is there any Way to remove them without being Searched? There is nothing but Books and Baggage. But if they are visited upon the Road They will be two thirds stolen, as was the Case when my Trunks came from Brest. With great Regard to you and the Family, sir, your most obedient servant
